Detailed Action 
1. 	This office action is in response to the communicated dated 17 August 2021 concerning application number 15/976,614 effectively filed on 10 May 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 09 April 2021 and 21 May 2021 have been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-2, 4-17, and 20 are pending, of which claims 1, 4, and 14 have been amended; claims 3 and 18-19 have been canceled; and claims 1-2, 4-17, and 20 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments dated 17 August 2021, referred to herein as “the Arguments,” have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
The amendments to the claims have been addressed by the Examiner in the updated text below.
Applicant argues that Zhang does not anticipate the amended feature of a disc-shaped recess. The Examiner respectfully disagrees, as Zhang teaches charging dock or base station 2100 to be disc-shaped [0143, FIG. 21A-21D]. Therefore, the Examiner respectfully maintains that Zhang teaches a disc-shaped shaped recess. 

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2018/0214028 A1) in view of Barton-Sweeney (US 2016/0331244 A1, referred to herein as “Barton-Sweeney-244”).
Regarding claim 1, Zhang teaches an apparatus ([abstract]) comprising:
 a housing having a top surface and a bottom surface (earpiece [0080-0081, FIG. 19-20]), the bottom surface configured to fit into a disc-shaped recess of a charging dock (earpiece 2201 is inserted into the docking cradle 2210 of the disc-shaped base station 2200 [0143-0144, FIG. 21A-22D]. Furthermore, the base station is used for charging the earpiece [0025, 0035]); 

a temperature sensor disposed on the bottom surface (temperature sensor 1905 [0140, FIG. 19]); 
a charge circuit ([0104]) and one or more charge electrodes or contacts configured to charge the apparatus when the apparatus is docked in the recess of the charging dock ([0144]); 
an output port configured to transfer data to the docking station when the apparatus is docked (once the earpiece is connected to the dock, the earpiece transfers temperature measurements to the dock ([0029, 0147]);
 a printed circuit board disposed within the housing ([0139]) and including:
 one or more processors coupled to the temperature sensor ([0104, 0139]); 
memory storing computer-readable instructions that when executed by the one or more processors ([0029-0030]), cause the one or more processors to perform operations comprising: 
obtaining, by the one or more processors, the user's basal body temperature reading from the temperature sensor ([0064, 0093, 0096, FIG. 4]); 
storing, by the one or more processors, the user's basal body temperature reading in the memory ([0022, 0029, 0031]);
 determining, by the one or more processors, that the apparatus is docked in the docking station ([0035]); and 

Zhang does not explicitly teach the housing to be disc shaped; and 
the temperature sensor configured to capture a basal body temperature from a forehead of a user. 
Barton-Sweeney-244 is analogous to Zhang, as they both teach the use of temperature data to determine a user’s fertility level ([0046]). 
Barton-Sweeney-244 teaches the housing to be disc-shaped (the device has a circular or disc shape [FIG. 1, 0080]); and
the temperature sensor configured to capture a basal body temperature from a forehead of a user (the device has temperature sensors that measure basal body temperature from the head of the user [0028, 0030, 0066, 0135]).
Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify Zhang’s fertility device to have a disc shape that is capable of taking basal body temperature from the user’s forehead, as taught by Barton-Sweeney-244. The advantage of such modification will allow the user to compare the basal body measurements taken from the ear against the basal body measurements taken from the forehead. This comparison may help the user determine if their basal body temperatures are accurate. 
Regarding claim 2, Zhang teaches wherein at least a portion of the top or bottom surface is touch sensitive (the temperature sensor 1905 at the bottom of the earpiece is .

8. 	Claims 4-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Barton-Sweeney-244 and Barton-Sweeney (US 2016/0066894 A1, referred to herein as “Barton-Sweeney-894”).
Regarding claim 4, Zhang teaches an apparatus comprising:
 a housing having a top surface and a bottom surface (base station 2200 [FIG. 22B, 0144]), the top surface having a disc-shaped recess for receiving a fertility awareness (FA) apparatus (the disc-shaped base station 2100 has a docking cradle 2210 which receives the fertility device or earpiece 2201 [0018, 0143-0144, FIG. 21A-22C]. The earpiece collects basal body temperature to help calculate fertility predictive information [0018]); 
an ambient light indicator system disposed within the housing and including one or more ambient light sources for projecting ambient light through the top surface of the housing while the apparatus is docked in a charging dock ([0023]); 
a printed circuit board disposed within the housing (printed circuit board [0145]) and including: 
one or more processors coupled to the ambient light indicator system (base station which includes both a light indicator system and a microprocessor [0023-0024]); 
memory storing computer-readable instructions ([0029]) that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 

determining, by the one or more processors, fertility awareness information from the basal body temperature readings and the user input data ([0034, 0180]); 
Zhang does not explicitly teach the fertility awareness (FA) apparatus to be disc-shaped; and
responsive to the determining, commanding, by the one or more processors, the ambient light indicator system to activate or deactivate one or more ambient light sources in accordance with the fertility awareness information to indicate a fertility status.
	The prior art by Barton-Sweeney-244 is analogous to Zhang, as they both teach the use of temperature data to determine a user’s fertility level ([0046]). 
Barton-Sweeney-244 teaches the fertility awareness (FA) apparatus to be disc- shaped (the device has a circular or disc shape [FIG. 1, 0080]). 
The prior art by Barton-Sweeney-894 is analogous to Zhang, as they both teach systems for determining a fertility status ([abstract]). 
Barton-Sweeney-894 teaches responsive to the determining, commanding, by the one or more processors, the ambient light indicator system to activate or deactivate one or more ambient light sources in accordance with the fertility awareness information to indicate a fertility status (indicator 38 contains colored lights that operate on a feedback system from the collected data of the sensors. The colored lights act as a way to showcase the fertility status [0042, 0049]).

 Regarding claim 5, Zhang teaches one or more audio loudspeakers ([0176, FIG. 15]); 
one or more microphones (a microphone is considered inherent as the device has a voice communication system [0169, 0176, FIG. 15]); and 
an audio subsystem coupled to the one or more processors, the one or more microphones and the one or more audio loudspeakers (an audio or speaker subsystem is coupled with the voice communication system which has contains the processor, audio, and microphone ([0176]).
Regarding claim 6, Zhang teaches a rechargeable battery for supplying power to at least the one or more processors (rechargeable battery [0104]); 
a charging circuit coupled to the rechargeable battery (battery recharging circuit [0104]); and
Barton-Sweeney-894 teaches one or more photovoltaic cells coupled to the charging circuit (the rechargeable photovoltaic battery contains photovoltaic cells since a “battery is a collection of cells” [0046]).  

Regarding claim 7, Zhang teaches wherein the apparatus further comprise one or more inductive coils and the charging circuit is configured for inductive charging ([0016]).
Regarding claim 8, Zhang teaches wherein the memory includes instructions to instantiate a digital assistant on the apparatus for receiving voice commands and/or responding to spoken requests or questions (voice notification system and communication system for responding to a user request of health status [0169, 0174, 0176, FIG. 15]). Additionally, Barton-Sweeney-894 also teaches a digital assistant for receiving voice commands [0046]).
Regarding claim 9, Zhang teaches a touch-sensitive display configured to receive touch input ([0100]).
Regarding claim 10, Zhang teaches a wireless transceiver configured to transmit data to another device and to receive over-the-air (OTA) programming (communication of data from an online database or cloud server [0101-0102, 0178]. The device can also be controlled by the cloud / remote server [0181]); and
one or more physical ports for wired connection to one or more devices (wired communications systems [0101]).
Regarding claim 12, Zhang teaches wherein determining, by the one or more processors, the fertility awareness information further comprises: 

Regarding claim 13, Zhang teaches wherein the fertility awareness information indicates at least one of a time of maximum fertility or a time of minimum fertility (the screen displays the user’s predicted fertility levels [0180]). Barton-Sweeney-894 also teaches an indicator for the level of fertility ([0050]).
Regarding claim 14, Zhang teaches a method comprising: 
obtaining, by a charging dock, basal body temperature readings of a user from a fertility awareness (FA) apparatus placed in a disc-shaped recess of the charging dock (the disc-shaped base station 2100 has a docking cradle 2210 for receiving the fertility device or earpiece 2201 [0030, 0035, 00143-0144, FIG. 21A-22C]. The earpiece collects basal body temperature to help calculate fertility predictive information [0018]); 
determining, by one or more processors of a charging dock, a fertility status of the user based on the basal body temperature readings and user input data ([0029, 0034, 0180]); and
activating, one or more ambient light sources having the selected one or more ambient light colors, wherein the ambient light colors are projected through a top surface of a housing of the FA apparatus while the FA apparatus is docked in the charging dock ([0023]). 
Zhang does not explicitly teach the fertility awareness (FA) apparatus to be disc-shaped;

selecting, by the one or more processors and based on the determined fertility status, one or more ambient light colors.
Barton-Sweeney-244 is analogous to Zhang, as they both teach the use of temperature data to determine a user’s fertility level ([0046]). 
Barton-Sweeney-244 teaches the fertility awareness (FA) apparatus to be disc-shaped (the device has a circular or disc shape [FIG. 1, 0080]); and
the basal body temperature readings to be captured from a forehead (the device has temperature sensors that measure basal body temperature from the head of the user [0028, 0030, 0066, 0135]).
The prior art by Barton-Sweeney-894 is analogous to Zhang, as they both teach systems for determining a user’s fertility status ([abstract]). 
Barton-Sweeney-894 teaches selecting, by the one or more processors and based on the determined fertility status, one or more ambient light colors (change of light colors based on ovulation, peak fertility, etc. [0042, 0098]); and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Zhang’s fertility device to have a disc shape that is capable of taking basal body temperature from the user’s forehead, as taught by Barton-Sweeney-244. The advantage of such modification will allow the user to compare the basal body measurements taken from the ear against the basal body measurements taken from the forehead. This comparison may help the user determine if their basal body temperatures are accurate. Furthermore, it would have been obvious to a person having ordinary skill in the art to modify Zhang’s LEDs to be 
Regarding claim 15, Zhang teaches wherein determining by the one or more processors, the fertility status of the user further comprises: 
applying a machine learning algorithm to at least one of a history of basal temperature readings or a history of user input data ([0171]). Additionally, Barton-Sweeney-894 also teaches a machine learning algorithm based on user data ([0089-0090]).
Regarding claim 16, Zhang teaches wherein the fertility status of the user indicates at least one of a time of maximum fertility or a time of minimum fertility (the screen displays predicted fertility levels [0180]). Barton-Sweeney-894 also teaches an indicator for predicted levels of fertility ([0050]).
Regarding claim 20, Barton-Sweeney-894 teaches detecting the presence of a radio frequency identifier (RFID) reader ([0149]); 
responsive to the detecting, outputting the fertility status to the RFID reader (RFID reader used to transport information from the device 600 to the intermediary device 601, and transport to the external device 602, which translates the data and determines the official phase of fertility [0149]).
9. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Barton-Sweeney-244, Barton-Sweeney-894, and further in view of Gilmour et al. (US 2010/0312137 A1). 

The prior art by Gilmour is analogous to Zhang, as they both teach fertility devices ([abstract]). 
Gilmour teaches wherein the user input data is encrypted (data encryption on the servers to protect user data. Only the case managers can access the server which contains the medical information on the patient [0160-0163]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fertility device suggested by Zhang in view of Barton-Sweeney-244 and Barton-Sweeney-894 to contain encryption data, as taught by Gilmour. The benefit of adding Gilmour’s data encryption will allow for protection over the user’s information.  

10. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Barton-Sweeney-244, Barton-Sweeney-894, and further in view of Shiraishi (US 2005/0027208 A1).
Regarding claim 17, Zhang in view of Barton-Sweeney-244 and Barton-Sweeney-894 suggests the method of claim 14. Zhang, Barton-Sweeney-244, and Barton-Sweeney-894 do not explicitly teach outputting, by the processor, a question based on the fertility status; 
receiving, by the processor, a response to the question; 
updating, by the processor, the fertility status; and 

The prior art by Shiraishi is analogous to Zhang, as they both teach fertility devices ([abstract]). 
Shiraishi teaches receiving, by the processor, a response to the question (menstrual cycle prediction unit [0080]); 
updating, by the processor, the fertility status (menstrual cycle prediction unit [0080]); and 
storing, by the processor, the updated fertility status (menstrual cycle prediction stored on the calendar 900 within the memory unit 104 [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fertility device suggested by Zhang in view of Barton-Sweeney-244 and Barton-Sweeney-894 with a question feedback system for updating the fertility status, as taught by Shiraishi. The benefit of adding Shiraishi’s question feedback system will allow for predicting the onset of a fertility phase. 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792